

117 S1585 ES: Improving Mental Health Access for Students Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1585IN THE SENATE OF THE UNITED STATESAN ACTTo add suicide prevention resources to school identification cards.1.Short titleThis Act may be cited as the Improving Mental Health Access for Students Act.2.Adding suicide prevention contact information to school identification cards(a)In generalSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)(A)In the case of an institution that creates and distributes identification cards for students at any time after the date of enactment of this paragraph, such institution shall include phone contact information on each such card for the following organizations:(i)The National Suicide Prevention Lifeline.(ii)Crisis Text Line.(iii)A campus mental health center or program, as determined by the institution.(B)In the case of an institution that does not create and distribute identification cards for students at any time after the date of enactment of this paragraph, such institution shall publish the suicide prevention contact information specified in subparagraph (A) on the website of such institution.(C)If an organization in clause (i) or (ii) of subparagraph (A) ceases to exist, the Secretary may designate a different entity with a similar purpose to be included on the identification card..(b)Effective dateThe amendment made by subsection (a) shall take effect beginning on the day that is 1 year after the date of enactment of this Act.Passed the Senate May 12, 2021.Secretary